Citation Nr: 0715254	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-thoracotomy pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 




INTRODUCTION

The veteran had active service from March 2000 to November 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that 
a schwannoma preexisted service.  

2.  The veteran has post-thoracotomy pain syndrome as a 
result of the in-service excision of a schwannoma.


CONCLUSION OF LAW

The criteria for service connection for post-thoracotomy pain 
syndrome have been met.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The service medical records have been misplaced and cannot be 
reconstructed.  The following is adopted from the February 
2004 statement of the case.  The February 2000 entrance 
medical examination reported normal findings for all systems, 
with no findings of a mediastinal mass.  Consequently, the 
veteran is presumed to have been sound at entry.  An August 
2000 chest x-ray showed a mediastinal mass.  A right 
thoracotomy and excision of the mass was performed in 
September 2000.  The mass was pathologically diagnosed as a 
schwannoma with prominent degenerative changes.  
Subsequently, the veteran began complaining of persistent 
pain along the incision, and he began treatment at a pain 
clinic in December 2000.  The veteran was diagnosed with 
post-thoracotomy pain syndrome.  

The evidence is clear that a mass was excised from the 
veteran while in service and that post-thoracotomy pain 
syndrome is a residual of that mass and its excision.  The 
issue is whether the mass was incurred in or aggravated by 
service.  If the mass was not incurred in or aggravated by 
service, then the post-thoracotomy pain syndrome cannot be 
service-connected.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  In determining whether 
a disorder existed prior to service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basis clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  38 
C.F.R. § 3.304(b)(2).

The veteran was referred for a Medical Board evaluation in 
March 2001.  The Medical Board issued a report in September 
2001, which states the conclusions that the schwannoma 
existed prior to service and was not permanently aggravated 
by service, but rather progressed naturally in service.  

In September 2005, the veteran submitted a private 
physician's opinion that the "rigors of service as likely as 
not caused [the] schwannoma to degenerate and become 
symptomatic and problematic (aggravated beyond normal 
progression)."  See September 2005 Bash statement.  The 
examiner reiterated this opinion in October 2006.  

An independent medical opinion was requested.  In an August 
2006 statement, the examiner stated that a schwannoma is the 
most common benign tumor of the posterior mediastinum.  The 
examiner stated that the "etiology of its causation is 
unknown and is not related to any factor," and it "could 
have occurred before or during the military" service.  The 
examiner added that post-operative pain related to the 
incision is the standard following any thoracotomy; it is a 
"usual sequela."  

The foregoing evidence does not "clearly and unmistakably" 
show that the schwannoma preexisted service.  There are no 
medical records reporting that the veteran had a mediastinal 
mass prior to service, and, according to the independent 
medical examiner, the schwannoma could have had its onset at 
any time.  Because the evidence is not clear and unmistakable 
that the schwannoma preexisted service, the presumption of 
soundness is not rebutted, the schwannoma is considered to 
have been incurred in service, and service connection for 
post-thoracotomy pain syndrome is warranted.  

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board, and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  This decision grants service connection for 
post-thoracotomy pain syndrome.  As such, there is no further 
need to discuss compliance with the duties to notify and 
assist.


ORDER

Service connection for post-thoracotomy pain syndrome is 
granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


